Exhibit 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the Schedule 13D/A with respect to the Common Stock, $.01 par value per share, of InkSure Technologies Inc., dated as of October 11, 2013, is, and any amendments thereto signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. October 11, 2013 (Date) ICTS Information Systems, B.V. By: /s/ Ranaan Nir Name: Ranaan Nir Title:Managing Director ICTS-USA, Inc. By: /s/ Avraham Dan Name: Avraham Dan Title:Director ICTS International, N.V. By: /s/ Ranaan Nir Name: Ranaan Nir Title:Managing Director
